DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  please terminate the claim in sentence format (i.e. with a period).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For the purpose of examination, these claims will be interpreted as best understood in light of the issues discussed below.
Regarding claim 12:
	The limitation that the recognition unit recognizes impacts points at two points “located outside” is not clear.  Specifically, the claim fails to provide any guidance as to which points would be considered “outside,” especially since there is no indication as to which points would be considered “inside.”  Therefore, an artisan would not be able to determine which points the recognition unit must recognize, such that the point of infringement is indiscernible.
Regarding claim 13:
	The limitation the plurality of points are “selected by considering a moving direction of the substrate” is not clear in the context of the claimed apparatus.  First, there is no feature in the claims which requires selection (inherently or implicitly) of the plurality of points.  Therefore, it is not clear what the points would be “selected” for.  Moreover, it is not clear whether the apparatus itself (much less a component thereof) is even performing the “selecting.”  Because the “selection” of points is not clearly described, an artisan would not be able to determine the point of infringement of this claim.
Regarding claim 14:
	This claim fails to remedy the deficiencies of claim 13, and thus also fails to meet the requirements of this statute.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9, 11-18, 20 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Miyazaki et al. (US 2018/0261472 A1).
Regarding claims 1 and 20:
	Miyazaki et al. disclose a system for treating a substrate comprising:
	a substrate support unit (table 20) for supporting a substrate (workpiece W: Figs. 1-3);
	a gantry unit (carriage unit 30) movably installed over the substrate (Figs. 1-3);
	an inkjet head module (droplet ejecting heads 34) installed on the gantry unit and for discharging ink onto the substrate (paragraph 38 & Fig. 1); and
	an ink impact point correction apparatus comprising:
a recognition unit (at least capturing unit 42) for acquiring information of an impact point of ink at a plurality of points (within landing regions E) located on a substrate (reference workpiece Wf: paragraph 83 & Fig. 4); and
		a correction unit (at least control unit 150) for correcting a position of an ink discharge point on the substrate based on the information on the impact point (paragraph 48),
		wherein a coordinate pattern (at least target 101) in a form of a coordinate system is formed at the plurality of points (paragraph 55 & Figs. 4-5).
Regarding claim 2:
	Miyazaki et al. disclose all the limitations of claim 1, and also that the recognition unit recognizes coordinates of a droplet of the ink (D) and acquires information on the impact point (“positional deviation information”) when the droplet of the ink is discharged on the coordinate pattern (paragraph 55 & Fig. 5).
Regarding claim 3:
	Miyazaki et al. disclose all the limitations of claim 1, and also that the correction unit, when coordinates of a plurality of ink droplets are acquired as information on the impact point, calculates a slope based on the coordinates of the plurality of ink droplets, and corrects the position of the ink discharge point based on the slope (calculation of such a slope is inherent to interpolation of correction amounts: paragraphs 112-116).
Regarding claim 5:
	Miyazaki et al. disclose all the limitations of claim 1, and also that the correction unit, when there are a plurality of cell areas on the substrate, corrects the position of the ink discharge point using any one of a first mode and a second mode based on relationship information between two neighboring cell areas (here, correction according to position along the workpiece table may be considered different correction “modes”: paragraph 114 & Fig. 10).
Regarding claim 6:
	Miyazaki et al. disclose all the limitations of claim 5, and also that the correction unit corrects the position of the ink discharge point using the first mode when correcting a pattern receipt to be commonly applied to the two neighboring cell areas (e.g. the same correction amounts are used within the same scanning line L1: paragraphs 113-116 & Fig. 10), and
	wherein the recognition unit, when the correction unit corrects the position of the ink discharge point using the first mode, recognizes the impact point at a plurality of points located outside the two neighboring cell areas (captures an image of the entire workpiece: paragraph 83).
Regarding claim 7:
	Miyazaki et al. disclose all the limitations of claim 5, and also that the correction unit corrects the position of the ink discharge point using the second mode when correcting a pattern receipt to be differentially applied to the two neighboring cell areas (e.g. different correction amounts are used across differing scanning lines L1-L5: paragraphs 113-116 & Fig. 10), and
	wherein the recognition unit, when the correction unit corrects the position of the ink discharge point using the first mode, recognizes the impact point at a plurality of points located outside the two neighboring cell areas and at least one point located between the two neighboring cell areas (captures an image of the entire workpiece: paragraph 83).
Regarding claim 9:
	Miyazaki et al. disclose all the limitations of claim 1, and also that the plurality of points are formed in a dummy area (E) in which no cell area is formed on the substrate (no cells are formed on Wf: Fig. 4).
Regarding claim 11:
	Miyazaki et al. disclose all the limitations of claim 1, and also that the recognition unit recognizes the impact point at the plurality of points arranged in a row in at least one direction on the substrate to acquire information on the impact point (paragraphs 53, 83 & Fig. 4).
Regarding claim 12:
	Miyazaki et al. disclose all the limitations of claim 1, and also that the recognition unit recognizes the impact point at two points located outside when recognizing the impact point at the plurality of points arranged in a row in one direction on the substrate (e.g. at two outputs points of the row: paragraphs 53, 83 & Fig. 4).
Regarding claim 13:
	Miyazaki et al disclose all the limitations of claim 11, and also that the plurality of points are selected by considering a moving direction of the substrate (paragraphs 53, 80-84).
Regarding claim 14:
	Miyazaki et al. disclose all the limitations of claim 13, and also that the plurality of points are arranged in a direction different from the moving direction of the substrate (Figs. 2, 4).
Regarding claim 15:
	Miyazaki et al. disclose all the limitations of claim 1, and also that the recognition unit recognizes the impact point at the plurality of points arranged in a row in at least two directions on the substrate (paragraphs 53, 83 & Fig. 4),
	wherein the correction unit corrects a pattern recipe to be applied to a cell area on the substrate in at least two directions (paragraphs 57-60, 83).
Regarding claim 16:
	Miyazaki et al. disclose all the limitations of claim 1, and also that the correction unit corrects the position of the ink discharge point by controlling timing of discharging ink onto the substrate (paragraphs 60, 66).
Regarding claim 17:
	Miyazaki et al. disclose all the limitations of claim 1, and also that the correction unit corrects the position of the ink discharge point before patterning RGB on the substrate (paragraph 76).
Regarding claim 18:
	Miyazaki et al. disclose all the limitations of claim 1, and also that the apparatus further comprises a selection unit (of control unit 150) for selecting a point on the substrate to which ink is to be discharged (e.g. paragraph 80 & Fig. 5).
Regarding claim 19:
	Miyazaki et al. disclose an apparatus for correcting an impact point of ink comprising:
a recognition unit (at least capturing unit 42) for acquiring information of an impact point of ink at a plurality of points (within landing regions E) located on a substrate (workpiece W: paragraph 83 & Fig. 4); and
	a correction unit (at least control unit 150) for correcting a position of an ink discharge point on the substrate based on the information on the impact point (paragraph 48),
	wherein the correction unit, when there are a plurality of cell areas on the substrate, corrects the position of the ink discharge point using any one of a first mode and a second mode based on a relationship information between two neighboring cell areas (here, correction according to position along the workpiece table may be considered different correction “modes”: paragraph 114 & Fig. 10),
	wherein the correction unit corrects the position of the ink discharge point using the first mode when correcting a pattern recipe to be commonly applied to the two neighboring cell areas (e.g. the same correction amounts are used within the same scanning line L1: paragraphs 113-116 & Fig. 10), and
	wherein the correction unit corrects the position of the ink discharge point using the second mode when correcting a pattern recipe to be differentially applied to the two neighboring cell areas (e.g. different correction amounts are used across differing scanning lines L1-L5: paragraphs 113-116 & Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 2018/0261472 A1).
Regarding claim 4:
	Miyazaki et al. disclose all the limitations of claim 1, but do not expressly disclose that the correction unit corrects the position of the ink discharge point so that all coordinate values of at least one axis in the coordinates of the plurality of ink droplets are 0.
	However, Miyazaki et al. do also disclose that the correction unit, when coordinates of a plurality of ink droplets are acquired as information on the impact point, corrects the position of the ink discharge point so that e.g. it is possible to eject the droplet at an appropriate timing (paragraphs 65-66).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to correct the position of the ink discharge point such that the appropriate timing deposits the droplet at the target location having coordinates in at least one axis of 0.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 2018/0261472 A1) in view of Kwon et al. (US 2010/0309241 A1).
Regarding claim 10:
	Miyazaki et al. disclose all the limitations of claim 9, and also that the plurality of points are formed in the dummy area based on an alignment mark (reference mark 100) formed on the substrate when the plurality of points are formed in the dummy area (paragraph 53 & Fig. 4).
	Miyazaki et al. do not expressly disclose that the plurality of points are formed in the dummy area before a cell area is formed on the substrate.
	However, Miyazaki et al. also disclose that the plurality of points are formed in the dummy area before forming cell areas (paragraph 76).
	Further, Kwon et al. disclose an apparatus for correcting an impact point of ink, the apparatus utilizing a substrate that includes both cell areas (230) and a dummy area (“remaining portions”) at which a plurality of ink impact points (dummy ink drops 231: paragraph 37) are formed before forming the cell areas (paragraph 49 & Fig. 4).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to form the plurality of points on a substrate also having cell areas, such as taught by Kwon et al.  An artisan would recognize that such a configuration would eliminate the need for a separate reference substrate.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious an apparatus for correcting an impact point of ink comprising a correction unit that “uses at least one of information on whether applications having the same size are installed in the two neighboring cell areas, information on whether an application having thermal deformation is installed in the two neighboring cell areas, and information on whether an alignment is changed between two neighboring cell areas as the relationship information.”  It is this limitation, in combination with other features and limitations of claim 8, that indicates allowable subject matter over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shamoun et al. (US 2007/0070107 A1) disclose an apparatus comprising a recognition unit (imaging system 114) and a correction unit, wherein the recognition unit recognizes intended deposition locations (222) and actual deposition locations (224) to determine differences therebetween for adjusting e.g. drop deposition timing.
Each of US 2015/0259784 A1, US 2005/0177343 A1, and US 2013/0177343 A1 disclose an apparatus comprising a recognition unit and a correction unit, wherein the recognition unit recognizes a plurality of points at which ink droplets are deposited relative to a coordinate system.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853